DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s preliminary amendment filed 7/27/2021 has been entered.
Claims 1-24 are cancelled. 
Claims 25-33 are new and now pending.

Specification
The abstract of the disclosure is objected to because the abstract is not consistent with the claimed invention and is therefore not consistent with what Applicant is of the opinion is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following claim language lacks antecedent basis within the specification:
Claim 25:
-line 13, “attachment portions” 
-lines 14-15, “a member…configured to progressively release said implantable layer”


Claim 28:
-line 12, “attachment segments”
-lines 13-14, “a retainer…configured to progressively release said tissue thickness compensator”

Claim 31:
	-line 12, “attachment segments”
	-lines 13-14 “a release member…configured to progressively release said tissue thickness compensator”

The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01 (o)) and the terms listed above do not have such support within the specification. While one can speculate what each feature listed above is referring to, the specification does not render the meaning of each claim term apparent. Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. 
-Regarding the “attachment portions”/”attachment segments”, Para. [0411] mentions “lateral attachment portions 23628”, however, it is clear this is not the same feature as the claimed “attachment portions”/”attachment segments”. Further, while one can speculate that the protrusions formed by the shaped edge 27126 (Figure 181) is what Applicant is referring to by the “attachment portions”/”attachment segments”, this is not readily clear. For example, Applicant may also be referring to “gaps 27128”. Note the 112(2nd) rejections below. 
Regarding the “member”/”retainer”/”release member” terminology, such terms are not used within the specification with relation to the other claimed features. One could speculate that the “nose 27080” is what is being referred to but this is not readily clear. Note the 112 rejections below.
Per MPEP § 2173.03: “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 25, 28 and 31, each claim recites stapling assembly comprising (1) “an implantable layer” or “tissue thickness compensator” comprising “a scalloped edge”, “a fluted edge”, or “wavy edges” as well as “attachment portions” or “attachment segments” and the stapling assembly further comprising (2) “a member”, “a retainer”, or “release member”…“configured to progressively release” “said implantable layer”/ “tissue thickness compensator”. With reference to the specification, it would appear that the Applicant is referring to the compensator (27120) of Figure 181 and the nose (27080) and/or sleeve (270010) of Figures 186-190 as support for the “layer”/ “compensator” and “retainer”/”release member” combination. However, it is noted that this is not readily clear (note 112(2nd) rejections below). Further, the nose (27080)/ sleeve (270010) does not appear to “progressively release” the layer/compensator. Paragraph [0464] appears to describe the engagement and disengagement of the nose and sleeve with the compensator and it is described that the compensator is retained as the firing member translates and then the firing member pushes the nose off of the anvil to release the compensator at the distal end of the firing stroke. Therefore, this appears to be more of a sudden release of the entire compensator and not a “progressive release”. Therefore, this feature is viewed as new matter as there is not sufficient support within the original description for such a structure configured to progressively release the layer/compensator. 
Claims 27, 30 and 33 further describe the progressive releasing function which is, as mentioned above, not described in the originally filed specification and therefore these limitations are viewed as constituting new matter. 
Claims 26, 29, and 32 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims depend from one of claims outlined above and therefore also comprise the new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 25, 28 and 31, each claim recites one of “a scalloped edge”, “a fluted edge” and “wavy edges” and one of “attachment portions” and “attachment segments”. In view of the specification (note the lack of antecedent basis objections above), these limitations render the claim indefinite as it is unclear as to what the “attachment portion” and “attachment segments” are referring to and whether or not these features are referring to a feature of the shaped edge(s) defined prior thereto or if the limitations are referring to another feature. When referring to the specification, the specification does not provide clarity as to what feature the Applicant is referring to and therefore, a definite scope of the claimed limitation cannot be readily attained in light of the specification.
Further regarding Claims 25, 28, and 31, the claims recite one of  “a member…configured to progressively release said implantable layer”, “a retainer…configured to progressively release said tissue thickness compensator”, and  “a release member…configured to progressively release said tissue thickness compensator”. Given the lack of support of these limitations (see the 112(1st) rejection above), it is further unclear as to what the Applicant is referring to by the “member”, “retainer” and “release member”. Further, it is unclear as to what applicant is referring to by “configured to progressively release” as it is unclear as to what the “member” and “retainer” are referring to. Even further note the “Claim Interpretation” section below.  
Claims 26, 27, 29, 30, 32, and 33 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from one of the claims outlined above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a member, wherein said member is moveable distally, and wherein said member is configured to progressively release said implantable layer” (Claim 25) and “a release member, wherein said release member is configured to progressively release said tissue thickness compensator” (Claim 31) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As outlined in the objections to the specification above, "member" and "release member" lack antecedent basis within the specification and further, while one can speculate that the "nose 27080" and "sleeve 27010" are being referred to (see Para. 0464), this is not readily clear and therefore is no clear link in the disclosure for one to readily ascertain an intended scope of structure for the limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25-33 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ingmanson (US PGPUB 2011/0089220).

Regarding Claim 25, Ingmanson discloses a stapling assembly (100; Figure 1), comprising:
a first jaw (310,320; Figure 2); 
a second jaw (210), wherein one of the first jaw (310,320) and the second jaw (210) is rotatable relative to the other of the first jaw (310,320) and the second jaw (200; Para. 0040); 
a staple cartridge (220) seatable in the second jaw (210; Para. 0041), comprising: 
a cartridge body comprising a deck (As shown of 220); 
staple cavities (222) defined in the cartridge body (Para. 0041); and 
staples (223) removably stored in the staple cavities (222; Para. 0041); 
an implantable layer (500 of either 200 or 300; see Figure 2), comprising:
 a body portion (520; Figure 3) configured to be captured against patient tissue by the staples (223); 
a perimeter comprising a scalloped edge (formed by recesses 524, 526a, 526b; see “Annotated View of Figure 3” below); and 
attachment portions (proximal and distal recesses 524, 526a, 526b) intermittently arranged along the perimeter; and 
a member (blade 156 or entire bar 150; Figure 2), wherein the member (150, 156) is moveable distally (Para. 0052), and wherein the member (150, 156) is configured to progressively release the implantable layer (500) from the stapling assembly (100 by severing sutures S1-S4; note Paras. 0052-0053; further note that depicted blades 242 and 332 (Figure 2) can also be viewed as the “member” as they will pivot to move distally and cut sutures S1 and S3; note Para. 0053).  

    PNG
    media_image1.png
    200
    795
    media_image1.png
    Greyscale

Annotated View of Figure 3

Regarding Claim 26, Ingmanson discloses a firing member (sled 228 or bar 150 if the “blade 156” is viewed as the “member”).  

Regarding Claim 27, Ingmanson discloses the member (150 or 156) progressively releases the implantable layer (500) from the stapling assembly (100) as the firing member (228 or 150 (if “member” is interpreted as 156)) moves through a longitudinal firing motion (see Para. 0053).  

Regarding Claim 28, Ingmanson discloses a stapling assembly (100; Figure 1), comprising:
a first jaw (310,320; Figure 2); 
a second jaw (210), wherein one of the first jaw (310,320) and the second jaw (210) is rotatable relative to the other of the first jaw (310,320) and the second jaw (200; Para. 0040); 
a staple cartridge (220) configured to be positioned in the second jaw (210; Para. 0041), comprising: 
a cartridge body comprising a deck (As shown of 220); 
staple cavities (222) defined in the cartridge body (Para. 0041); and 
staples (223) removably stored in the staple cavities (222; Para. 0041); 
a tissue thickness compensator (500 of either 200 or 300; see Figure 2), comprising:
 a body (520; Figure 3) configured to be captured against patient tissue by the staples (223); 
a perimeter comprising a fluted edge (formed by recesses 524, 526a, 526b; see “Annotated View of Figure 3” above); and 
attachment segments (proximal and distal recesses 524, 526a, 526b) intermittently arranged along the perimeter; and 
a retainer (bar 150; Figure 2; note protrusions 154a, 152a are meant to retain the jaws in approximation and therefore, “bar 150” can be reasonably viewed as a “retainer”- note the 112 rejections above), wherein the retainer (150) is moveable distally (Para. 0053) and is configured to progressively release the compensator (500) from the stapling assembly (100 by severing sutures S1-S4; note Paras. 0052-0053; further note that depicted blades 242 and 332 (Figure 2) can also be viewed as the “member” as they will pivot to move distally and cut sutures S1 and S3; note Para. 0053).  

Regarding Claim 29, Ingmanson discloses a firing member (sled 228 fires the staples out of slots 222).  

Regarding Claim 30, Ingmanson discloses the retainer (150) progressively releases the compensator (500) from the stapling assembly (100) as the firing member (228) moves through a longitudinal firing motion (see Para. 0042 discloses firing 0053 discloses releasing).  

Regarding Claim 31, Ingmanson discloses a stapling assembly (100; Figure 1), comprising:
a first jaw (310,320; Figure 2); 
a second jaw (210), wherein one of the first jaw (310,320) and the second jaw (210) is rotatable relative to the other of the first jaw (310,320) and the second jaw (200; Para. 0040); 
a staple cartridge (220) configured to be positioned in the second jaw (210; Para. 0041), comprising: 
a cartridge body comprising a deck (As shown of 220); 
staple cavities (222) defined in the cartridge body (Para. 0041); and 
staples (223) removably stored in the staple cavities (222; Para. 0041); 
a tissue thickness compensator (500 of either 200 or 300; see Figure 2), comprising:
 a body (520; Figure 3) configured to be captured against patient tissue by the staples (223); 
a perimeter comprising a wavy edges (formed by recesses 524, 526a, 526b; see “Annotated View of Figure 3” above); and 
attachment segments (proximal and distal recesses 524, 526a, 526b) intermittently arranged along the perimeter; and 
a release member (blade 156 or entire bar 150; Figure 2), wherein the release member (150, 156) is configured to progressively release the compensator (500) from the stapling assembly (100 by severing sutures S1-S4; note Paras. 0052-0053; further note that depicted blades 242 and 332 (Figure 2) can also be viewed as the “member” as they will pivot to move distally and cut sutures S1 and S3; note Para. 0053).  

Regarding Claim 32, Ingmanson discloses a firing member (sled 228 or bar 150 if the “blade 156” is viewed as the “member”).  

Regarding Claim 33, Ingmanson discloses the release member (150 or 156) progressively releases the compensator (500) from the stapling assembly (100) as the firing member (228 or 150 (if “member” is interpreted as 156)) moves through a longitudinal firing motion (see Para. 0053).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frater (US Patent 5,902,312), in view of Ingmanson (US PGPUB 2011/0089220).

Regarding Claims 25, 28 and 31, Frater discloses a stapling assembly (arms 120; Figures 9-13, specifically Figure 13 shows both arms 120), comprising:
a first jaw (staple arm 120); 
a second jaw (120), wherein one of the first jaw (120) and the second jaw (120) is movable relative to the other of the first jaw (120) and the second jaw (120; Col 6, lines 15-18 disclose the jaws being moved together); 
a staple cartridge in the second jaw (see Col. 6, lines 16-20 as in order for the staples to be fired, some form of cartridge in one of the jaws 120 must be present; see also Col. 7, lines 14-17 which discloses a “cartridge arms” therefore it can be reasonably implied one of the jaws/arms 120 comprises a cartridge), wherein the cartridge (of cartridge arm 120) comprises a cartridge body comprising a deck (note the cartridge must have a body and a deck for the tissue and layer/compensator 112 to be positioned on to fire staples therethrough), staple cavities defined in the cartridge body and staples removably stored in the staple cavities (cavities and staples within the cavities are traditional structures for a staple cartridge in a surgical stapler and the “cartridge arm”120 of Frater must comprise such structure to operate as disclosed); 
an implantable layer/tissue thickness compensator (112; see Figure 9), comprising:
 a body portion/body (113) configured to be captured against patient tissue (129) by the staples (see Col 6, lines 17-20); 
a perimeter comprising scalloped/wavy/fluted edges (formed by flaps 114; see “Annotated View of Figure 9” below); and 
attachment portions/segments (114) intermittently arranged along the perimeter (as shown in Figure 9); and 
a release member/retainer (continuous suture strand 122; Col 4, lines 52-55), wherein the release member/retainer (122) is moveable distally (see Figure 11 as the suture is moved distally during threading/attachment; also note that immediately prior to and after being cut by blade 126, the blade 126 will push the transverse strands 128 (Figure 13) distally), and wherein the release member/retainer (122) is configured to progressively release the implantable layer/compensator (112) from the stapling assembly (120, 120 by severing suture strands; see Col 6, lines 19-43 which discloses the severing and releasing of the layer/compensator 112 note that as the sutures are severed the retention force will decrease and therefore progressively release the layer/compensator 112).  

    PNG
    media_image2.png
    273
    566
    media_image2.png
    Greyscale

Annotated View of Figure 9

However, although jaws/arms of surgical staplers are commonly rotatable relative to one another and one of the jaws commonly have a cartridge that is seatable/configured to be positioned therein, these features are not explicitly disclosed by Frater. 
Attention can be brought to Ingmanson (see the 102 rejection above) which teaches an example of a common structure of a stapling assembly (100; Figures 1-2) comprising two jaws (310/320 and 210; Figure 2) that are rotatable relative to one another (Para. 0040) and one jaw (210) comprises a cartridge (220) that is seatable/configured to be positioned therein (see Para. 0041). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have embodied the second jaw (120) of Frater such that it can readily seat or be configured to receive a cartridge therein and further configure the jaws to be rotatable relative to one another as taught by Ingmanson. By modifying Frater in this manner, the jaws can be approximated relative to one another with a simple linear motion (i.e. see 32 of Ingmanson) and further by allowing the cartridge to be seatable and configured to be positioned in the second jaw, the cartridge can be selectively positioned therein as taught by Ingmanson (Para. 0041) and further with such a feature, the cartridges can be replaced without needing to replace the entire stapling assembly. 

Regarding Claims 26, 29, and 32, Frater, as modified, discloses a firing member (126; Figure 13).  

Regarding Claims 27, 30, and 33, Frater, as modified, discloses the release member/retainer (122) progressively releases the implantable layer (112) from the stapling assembly (120,120) as the firing member (126) moves through a longitudinal firing motion (see Col 6, lines 19-43 which discloses the severing and releasing of the layer/compensator 112 note that as the sutures are severed the retention force will decrease and therefore progressively release the layer/compensator 112).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Huitema (USP 8,371,491) discloses several different compensator attachment systems. 
-Bauman (US PGPUB 2005/0059996) discloses a stapling assembly with compensators comprising wavy/fluted edges (i.e. Figures 3G-3K).
-Shelton (USP 7,147,138) discloses a compensator attachment system including latches (50) for grasping edges of the compensator. 
-Dalessandro (US PGPUB 2005/0070929) discloses a compensator with projections extending therefrom (Figure 2b).
-Olson (USP 7,967,179) and Aranyi (USP 8,371,492) discloses different suture retention systems for compensators.
-Pace-Floridia (US PGPUB 2007/0246505) discloses a member (20) which releasably secures to edges of a compensator (30; see Figures 2a-2b)
-Shelton (US PGPUB 2012/0080498) discloses a compensator (10020; Figure 217) with scalloped shaped edges. 
-Grant (US PGPUB 2002/0165559) discloses a compensator attachment system where edge portions of the compensator are attached to the jaw (see Figure 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/8/2022